As filed with the Securities and Exchange Commission on February 8, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22727 Cushing MLP Infrastructure Fund (Exact name of registrant as specified in charter) 8117 Preston Road, Suite 440 Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road, Suite 440 Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:November 30, 2012 Item 1. Reports to Stockholders. THE CUSHING® MLP INFRASTRUCTURE FUND ANNUAL REPORT NOVEMBER 30, 2012 The Cushing® MLP Infrastructure Fund TABLE OF CONTENTS Unitholder Letter 1 Allocation of Portfolio Assets 4 Schedule of Investments 5 Statement of Assets and Liabilities 7 Statement of Operations 8 Statement of Changes in Net Assets 9 Statement of Cash Flows 10 Financial Highlights 11 Notes to Financial Statements 12 Report of the Independent Registered Public Accounting Firm 16 Trustees and Executive Officers 17 Additional Information 19 Board Approval of Investment Management Agreement 21 The Cushing® MLP Infrastructure Fund UNITHOLDER LETTER Dear Fellow Unitholder, The latter half of 2012 was both encouraging and disappointing. Global and macro-economic issues continued to add volatility to the domestic equity markets.Domestic political issues also continued to wreak havoc on the markets.While individual optimism improved on better U.S. economic data, strong corporate earnings, signs of progress in resolving the European debt crisis, and additional stimulus by the Federal Reserve (“QE3”), investors remained cautious, seeking clear evidence that the economy was not entering a “double-dip” recession.Growth and development in the domestic energy sector continued to be a driving force behind the U.S. economic recovery.We continued to see dramatic increases in crude oil and natural gas liquids (“NGL”) production from existing and new basins due to the increased use of horizontal drilling and hydraulic fracturing. MLP Market Review In line with our expectations, the master limited partnership (“MLP”) sector experienced generally positive returns for the year, which was a function of both yield and distribution growth.There were certainly names within the crude oil and NGL infrastructure sub-sectors that performed better than we expected. We were positively surprised by the sheer number of organic opportunities within many businesses, as well as the resulting amount of accretive income management teams were willing to pay out in the form of distributions to shareholders. As an example, Sunoco Logistics Partners, LP (NYSE: SXL) increased its distribution by approximately 10% sequentially for each of the second and third quarters of the year. Fund Performance The Cushing® MLP Infrastructure Fund completed its one year fiscal period ended November 30, 2012 with positive performance. For the period, the Fund delivered a 14.72% net total return, versus total returns of 16.13% for the S&P 500 Total Return Index and 10.89% for the Cushing 30® MLP Index (Total Return), respectively. Attribution for the year ending November 30, 2012 was driven by the Fund’s Crude Oil and Refined products portfolio companies as well as exposure to MLP General Partners.The top contributors were Plains All American Pipeline LP (NYSE: PAA), which is one of the largest crude oil transportation and storage companies, Genesis Energy LP (NYSE: GEL), which has a diverse business model focused on crude oil transportation, including marine transportation, refinery services and crude supply and logistics, and Magellan Midstream Partners LP (NYSE: MMP), a refined products and crude transportation company that benefited from a strong Cushing, Oklahoma, Gulf Coast, and West Texas position. The largest detractors from the Fund’s performance for the year were Alliance Resource Partners LP (NYSE: ARLP), PetroLogistics LP (NYSE: PDH), and Buckeye Partners LP (NYSE: BPL).ARLP had the macro cloud of a negative environment for the coal industry although fundamentally their internal growth remained solid.PDH and BPL had company-specific operational issues, but the primary factor contributing to the underperformance of these companies was their lack of visibility to future earnings growth. We continue to believe that crude focused companies and GPs will lead 2013 performance and are seeking opportunities to participate in those subsectors.As an example, the Fund participated in the initial public offering of MPLX LP (NYSE:MPLX), a crude-focused company spun out of Marathon Petroleum Corporation (NYSE:MPC) in October 2012. MPC owns one of the largest networks of pipeline systems in the U.S. based on volume and MPLX took a 51% ownership in those assets. MPLX has no debt, the majority of its revenue is fee based and there appears to be strong growth potential based on other infrastructure assets held at MPC. 2013 Outlook The domestic macroeconomic landscape continues to be front and center, and while we have seen certain key risks reduced, others remain.On the positive side, there have been signs that the U.S. economy is improving.Additionally, accommodative central bank policy action here and globally has been astounding.On the negative side, key risks include China’s “hard landing,” Eurozone economic weakness, the budget debates in the U.S. and Middle East instability. 1 Nonetheless, we remain positive about the long term opportunities for MLPs.We believe ongoing discovery and development of shale gas and crude oil should continue to drive demand for energy infrastructure for many years to come.We believe the current slate of accretive, fee-based projects announced by MLPs coupled with strong underlying sector fundamentals supports our estimates of potential positive multi-year annual distribution growth in a stable natural gas and crude oil and price environment. We believe MLP distribution growth, in addition to a favorable current yield for the sector, presents a very compelling total return story going forward.Valuations for MLPs are within historical averages, and given the Federal Reserve’s expectation of continued low interest for the near future, we think the thirst for MLP yield in a low-yielding environment will continue. Barring extreme negative macro or policy driven outcomes, we remain optimistic that the coming year will continue to be a favorable environment for MLPs to perform well.We believe that the crude oil infrastructure build out is in the early stages of development, similar to where the natural gas industry was a decade ago.The continued increasing domestic production of crude oil from existing mature basins like the Permian and new basins such as the Eagle Ford and Bakken have created the need for new infrastructure.Additionally, as the MLP space matures, new investment products should continue to attract significant capital, which could then further drive demand for the sector. In closing, we at Swank Capital, LLC and Cushing® MLP Asset Management, LP truly appreciate your support and we look forward to helping you achieve your investment goals in the coming year. Sincerely, Jerry V. Swank Chief Executive Officer This performance update, which has been furnished on a confidential basis to the recipient, does not constitute an offer of any securities, which may be made only by means of a private placement memorandum or similar materials which contain a description of material terms and risks. Views and opinions expressed above are those of the portfolio managers as of the date of this report and are subject to change at any time based on factors such as market and economic conditions, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results. Current performance may be higher or lower.Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. Please refer to the Schedule of Investments for a complete list of Fund holdings. The forward-looking statements and other views expressed herein are those of the Fund’s portfolio managers as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. An investment in the Fund involves risk. Principal loss is possible. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. The Fund invests in MLPs, which concentrate investments in the natural resource sector and are subject to the risks of energy prices and demand and the volatility of commodity investments. Damage to facilities and infrastructure of MLPs may significantly affect the value of an investment and may incur environmental costs and liabilities due to the nature of their business. MLPs are subject to significant regulation and may be adversely affected by changes in the regulatory environment. Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Investments in foreign securities involve political, economic and currency risks, greater volatility and differences in accounting methods. MLPs are subject to certain risks inherent in the structure of MLPs, including complex tax structure risks, the limited ability for election or removal of management, limited voting rights, potential dependence on parent companies or sponsors for revenues to satisfy obligations, and potential conflicts of interest between partners, members and affiliates. 2 Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments for a complete list of fund holdings. The Cushing® 30 MLP Index (“Cushing 30”) tracks the performance of 30 publicly traded MLP securities that hold midstream energy infrastructure assets in North America, chosen according to a proprietary fundamental scoring model developed by Cushing® MLP Asset Management, LP to rank potential MLPs for inclusion in the Cushing 30. The S&P 500 Index is an unmanaged index of common stocks that is frequently used as a general measure of stock market performance. Neither of these indices includes fees or expenses. It is not possible to invest directly in an index. 3 The Cushing® MLP Infrastructure Fund ALLOCATION OF PORTFOLIO ASSETS November 30, 2012 (Expressed as a Percentage of Total Investments) Fund holdings and sector allocations are subject to change and there is no assurance that the Fund will continue to hold any particular security. * Master Limited Partnerships and Related Companies ^ Common Stock See Accompanying Notes to the Financial Statements. 4 The Cushing® MLP Infrastructure Fund SCHEDULE OF INVESTMENTS November 30, 2012 Shares Fair Value Common Stock - 6.7% (1) General Partnerships - 6.7% (1) United States - 6.7% (1) Kinder Morgan, Inc. $ Targa Resources Corporation Total Common Stock (Cost $1,115,930) $ Master Limited Partnerships and Related Companies - 92.1% (1) Crude Oil & Refined Products - 24.5% (1) United States - 24.5% (1) Blueknight Energy Partners, L.P. $ Genesis Energy, L.P. Holly Energy Partners, L.P. MPLX, L.P. NuStar Energy L.P. Oiltanking Partners, L.P. Sunoco Logistics Partners, L.P. Tesoro Logistics, L.P. General Partnerships - 8.6% (1) United States - 8.6% (1) Alliance Holdings GP, L.P. Energy Transfer Equity, L.P. Large Cap Diversified - 32.2% (1) United States - 32.2% (1) Enbridge Energy Partners, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners, L.P. Kinder Morgan Energy Partners, L.P. Kinder Morgan Management, LLC (2)(3)(4) - 11 Magellan Midstream Partners, L.P. ONEOK Partners, L.P. Plains All American Pipeline, L.P. Williams Partners, L.P. See Accompanying Notes to the Financial Statements. 5 The Cushing® MLP Infrastructure Fund SCHEDULE OF INVESTMENTS (Continued) November 30, 2012 Shares Fair Value Master Limited Partnerships and Related Companies - 92.1% (1) (Continued) Natural Gas Gatherers & Processors - 15.5% (1) United States - 15.5% (1) Access Midstream Partners, L.P. $ DCP Midstream Partners, L.P. MarkWest Energy Partners, L.P. Targa Resources Partners, L.P. Western Gas Partners, L.P. Natural Gas Transportation & Storage - 7.4% (1) United States - 7.4% (1) El Paso Pipeline Partners, L.P. EQT Midstream Partners, L.P. Upstream - 3.9% (1) United States - 3.9% (1) Linn Energy, LLC Total Master Limited Partnerships and Related Companies (Cost $15,908,890) $ Short-Term Investments - Investment Companies - 1.3% (1) United States - 1.3% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.02% (5) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (5) Fidelity Money Market Portfolio - Institutional Class, 0.14% (5) First American Government Obligations Fund - Class Z, 0.02% (5) Invesco STIC Prime Portfolio, 0.09% (5) Total Short-Term Investments (Cost $252,672) $ Total Investments - 100.1% (1) (Cost $17,277,492) $ Liabilities in Excess of Other Assets - (0.1)% (1) ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. No distribution or dividend was made during the year ended November 30, 2012.As such, it is classified as a non-income producing security as of November 30, 2012. Security distributions are paid-in-kind. Shares are less than one but greater than zero. Rate reported is the current yield as of November 30, 2012. See Accompanying Notes to the Financial Statements. 6 The Cushing® MLP Infrastructure Fund STATEMENT OF ASSETS & LIABILITIES November 30, 2012 Assets Investments at fair value (cost $17,277,492) $ Cash Other assets Total assets Liabilities Payable to Adviser Accrued expenses Other payables Total liabilities Net assets $ Net Assets Consisting of Additional paid-in capital $ Accumulated net investment income Accumulated realized gain Net unrealized appreciation on investments Net assets $ Net Asset Value, 26,414.27 units outstanding $ See Accompanying Notes to the Financial Statements. 7 The Cushing® MLP Infrastructure Fund STATEMENT OF OPERATIONS Year ended November 30, 2012 Investment Income Distribution income $ Interest income 44 Total Investment Income Expenses Advisory fees Professional fees Administrator fees Fund accounting fees Transfer agent fees Reports to unitholders Custodian fees and expenses Trustees' fees Registration fees Other expenses Total Expenses Less: expense reimbursement by Adviser Net Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized loss on investments Net change in unrealized appreciation of investments Net Realized and Unrealized Gain on Investments Increase in Net Assets Resulting from Operations $ See Accompanying Notes to the Financial Statements. 8 The Cushing® MLP Infrastructure Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended November 30, 2012 Year Ended November 30, 2011 Operations Net investment income $ $ Net realized gain (loss) on investments Net change in unrealized appreciation (depreciation) of investments Net increase in net assets resulting from operations Dividends and Distributions to Common Unitholders Net investment income - - Return of capital Total dividends and distributions to common unitholders Capital Share Transactions (Note 7) Proceeds from unitholder subscriptions Distribution reinvestments Payments for redemptions Net increase in net assets from capital share transactions Total increase in net assets Net Assets Beginning of year End of year $ $ Accumulated net investment income at the end of the year $ $ See Accompanying Notes to the Financial Statements. 9 The Cushing® MLP Infrastructure Fund STATEMENT OF CASH FLOWS Year Ended November 30, 2012 OPERATING ACTIVITIES Increase in Net Assets Resulting from Operations $ Adjustments to reconcile increase in net assets resulting from operations to net cash provided by operating activities Net realized loss on sales of investments Net change in unrealized appreciation of investments ) Purchases of investments in securities ) Proceeds from sales of investments in securities Purchases of short-term investments ) Changes in operating assets and liabilities Due from broker Other assets ) Payable to Advisor Accrued expenses and other liabilities Net cash used in operating activities ) FINANCING ACTIVITIES Proceeds from issuance of units, net of advance subscriptions Payments for redemptions of units ) Distributions paid ) Net cash provided by financing activities INCREASE IN CASH CASH: Beginning of year - End of year $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW AND NON-CASH INFORMATION Distribution Reinvestment $ See Accompanying Notes to the Financial Statements. 10 The Cushing® MLP Infrastructure Fund FINANANCIAL HIGHLIGHTS Year Ended November 30, Year Ended November 30, Period From March 1, 2010 (1) through November 30, Per Unit Data (2) Net Asset Value, beginning of period $ $ $ Income from Investment Operations: Net investment income Net realized and unrealized gain on investments Total increase from investment operations Less Distributions: Net investment income - - - Return of capital - Total distributions to common stockholders - Net Asset Value, end of period $ $ $ Total Investment Return (3) % % %(4) Supplemental Data and Ratios Net assets, end of period $ $ 12,137,783 $ 4,892,232 Ratio of expenses to average net assets before waiver (5) % % % Ratio of expenses to average net assets after waiver (5) % % % Ratio of net investment income (loss) to average net assets before waiver (5) % % % Ratio of net investment income (loss) to average net assets after waiver (5) % % % Portfolio turnover rate % % %(4) (1) Commencement of operations (2) Information presented relates to a unit outstanding for the entire period. (3) Individual returns and ratios may vary based on the timing of capital transactions. (4) Not annualized. (5) For periods less than one full year all income and expenses are annualized. See Accompanying Notes to the Financial Statements. 11 The Cushing® MLP Infrastructure Fund NOTES TO FINANCIAL STATEMENTS November 30, 2012 1. Organization The Cushing® MLP Infrastructure Fund (the "Fund"), was organized as a Delaware statutory trust pursuant to an agreement and declaration of trust, dated January 15, 2010 (the “Declaration of Trust”).The Fund’s investment objective is to seek to produce current income and capital appreciation.Effective August 1, 2012, the Fund registered as a non-diversified, closed-end management investment company under the Investment Company Act of 1940.The Fund commenced operations on March 1, 2010. The Fund is managed by Cushing® MLP Asset Management, LP (formerly known as Swank Energy Income Advisors, LP) (the “Adviser”). 2. Significant Accounting Policies A. Basis of Presentation The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”) as detailed in the Financial Accounting Standards Board’s Accounting Standards Codification. B. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, recognition of distribution income and disclosure of contingent assets and liabilities at the date of the financial statements. Actual results could differ from those estimates. C. Investment Valuation The Fund uses the following valuation methods to determine fair value as either fair value for investments for which market quotations are available, or if not available, the fair value, as determined in good faith pursuant to such policies and procedures as may be approved by the Fund’s Board of Trustees (“Board of Trustees”) from time to time.The valuation of the portfolio securities of the Fund currently includes the following processes: (i)The fair value of each security listed or traded on any recognized securities exchange or automated quotation system will be the last reported sale price at the relevant valuation date on the composite tape or on the principal exchange on which such security is traded. If no sale is reported on that date, the Adviser utilizes, when available, pricing quotations from principal market markers.Such quotations may be obtained from third-party pricing services or directly from investment brokers and dealers in the secondary market. (ii)The Fund’s non-marketable investments will generally be valued in such manner as the Adviser determines in good faith to reflect their fair values under procedures established by, and under the general supervision and responsibility of, the Board of Trustees.The pricing of all assets that are fair valued in this manner will be subsequently reported to and ratified by the Board of Trustees. D. Security Transactions, Investment Income and Expenses Security transactions are accounted for on the date the securities are purchased or sold (trade date).Realized gains and losses are reported on a specific identified cost basis.Interest income is recognized on an accrual basis.Distributions are recorded on the ex-dividend date. Distributions received from the Fund’s investments in master limited partnerships (“MLPs”) generally are comprised of ordinary income, capital gains and return of capital.The Fund records investment income on the ex-date of the distributions.These distributions are included in Distribution Income on the Statement of Operations. Expenses are recorded on an accrual basis. E. Dividends and Distributions to Stockholders Dividends and distributions to unitholders are recorded on the ex-dividend date.The character of dividends and distributions to unitholders are comprised of 100 percent return of capital. F. Federal Income Taxation The Fund does not record a provision for U.S. federal, state, or local income taxes because the unitholders report their share of the Fund’s income or loss on their income tax returns.The Fund files an income tax return in the U.S. federal jurisdiction, and may file income tax returns in various U.S. states.Generally, the Fund is subject to income tax examinations by major taxing authorities for all tax years since its inception. 12 In accordance with GAAP, the Fund is required to determine whether its tax positions are more likely than not to be sustained upon examination by the applicable taxing authority, based on the technical merits of the position.The tax benefit recognized is measured as the largest amount of benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement with the relevant taxing authorities.Based on its analysis, the Fund has determined that it has not incurred any liability for unrecognized tax benefits as of November 30, 2012.The Fund does not expect that its assessment regarding unrecognized tax benefits will materially change over the next twelve months.However, the Fund’s conclusions may be subject to review and adjustment at a later date based on factors including, but not limited to, questioning the timing and amount of deductions, the nexus of income among various tax jurisdictions, compliance with U.S. federal and U.S. state and foreign tax laws, and changes in the administrative practices and precedents of the relevant taxing authorities. The difference between book basis and tax basis is attributable primarily to net unrealized appreciation on investments. The tax basis of the Fund’s investments as of November 30, 2012 was $17,277,492 and net unrealized appreciation was $1,862,592 (gross unrealized appreciation $2,080,058; gross unrealized depreciation $217,466). G. Cash Flow Information The Fund makes distributions from investments, which include the amount received as cash distributions from MLPs and common stock dividends.These activities are reported in the Statement of Changes in Net Assets, and additional information on cash receipts and payments is presented in the Statement of Cash Flows. H. Indemnifications Under the Fund’s organization documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the Fund.In addition, in the normal course of business, the Fund may enter into contracts that provide general indemnification to other parties.The Fund’s maximum exposure under such indemnification arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred, and may not occur. I. Recent Accounting Pronouncement In May 2011, the FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements” in GAAP and the International Financial Reporting Standards (“IFRSs”). ASU No. 2011-04 amends FASB ASC Topic 820, Fair Value Measurements and Disclosures, to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP and IFRSs. ASU No. 2011-04 is effective for fiscal years beginning after December 15, 2011 and for interim periods within those fiscal years. The Fund has adopted these amendments and they did not have a material impact on the financial statements. 3. Concentrations of Risk The Fund’s investment objective is to seek a high level of after-tax total return, with an emphasis on current distributions to common unitholders. The Fund seeks to achieve its investment objective by investing, under normal market conditions, in MLPs. In the normal course of business, substantially all of the Fund’s securities transactions, money balances, and security positions are transacted with the Fund’s custodian, U.S. Bank, N.A.The Fund is subject to credit risk to the extent any broker with whom it conducts business is unable to fulfill contractual obligations on its behalf.The Adviser monitors the financial conditions of such brokers. 4. Agreements and Related Party Transactions The Fund has entered into an Investment Management Agreement (the “Agreement”) with the Adviser.Under the terms of the Agreement, the Fund pays the Adviser a management fee, calculated and payable monthly in advance, equal to 0.083% (1.0% per annum) of the net assets of the Fund determined as of the beginning of each calendar month for services and facilities provided by the Adviser to the Fund. For the year ended November 30, 2012, the Adviser has agreed to waive a portion of its management fee and reimburse Fund expenses such that Fund operating expenses will not exceed 1.50%.For the year ended November 30, 2012, the Adviser earned $168,884 in advisory fees and waived fees and reimbursed Fund expenses in the amount of $97,886. The Adviser paid for $30,000 of the organizational costs on behalf of the Fund.This is included in Other payables on the statement of assets and liabilities. Jerry V. Swank, the founder and managing partner of the Adviser, is Chairman of the Fund’s Board of Trustees. 13 Effective August 1, 2012, the Fund terminated its administration agreement with JD Clark & Company and prime brokerage agreement with BNP Paribas Prime Brokerage, Inc.The Fund engaged U.S. Bancorp Fund Services, LLC to serve as the Fund’s administrator and transfer agent effective August 1, 2012.The Fund pays the administrator a monthly fee computed at an annual rate of 0.07% of the first $100,000,000 of the Fund’s net assets, 0.04% on the next $200,000,000 of net assets and 0.04% on the balance of the Fund’s net assets, with a minimum annual fee of $45,000. Also effective August 1, 2012, the Fund engaged U.S. Bank, N.A. to serve as its custodian.The Fund pays the custodian a monthly fee computed at an annual rate of 0.004% of the Fund’s average daily market value, with a minimum annual fee of $4,800. Certain unitholders are affiliated with the Fund.The aggregate value of the affiliated unitholders’ share of net assets at November 30, 2012 is approximately $302,000. 5. Fair Value Measurements Various inputs that are used in determining the fair value of the Fund’s investments are summarized in the three broad levels listed below: ● Level 1 — quoted prices in active markets for identical securities ● Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) ● Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in the three broad levels listed below. Fair Value Measurements at Reporting Date Using Description Fair Value at November 30, Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs (Level 1) (Level 2) (Level 3) Assets Equity Securities Master Limited Partnerships and Related Companies (a) Common Stocks (a) $
